Citation Nr: 1036471	
Decision Date: 09/27/10    Archive Date: 09/30/10	

DOCKET NO.  04-38 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973 
and from September 2001 to September 2002, with additional 
service in the United States Naval Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This case was previously before the Board in September 2007 and 
April 2009, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board for 
appellate review.

Upon review of this case, and, in particular, correspondence of 
August 2009, it would appear that, in addition to the issue 
currently on appeal, the Veteran may be seeking entitlement to 
increased evaluations for the service-connected postoperative 
residuals of right tympanoplasty, as well as for service-
connected tinnitus.  Inasmuch as those issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being referred to 
the RO for clarification, and, if necessary, appropriate action.  

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss clearly preexisted his 
second period of active military service.  

2.  The Veteran's preexisting bilateral hearing loss underwent a 
clinically identifiable permanent increase in severity during his 
second period of active military service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  However, given the 
disposition in this case, further discussion of the provisions of 
the VCAA is unnecessary.

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes:  his 
multiple contentions, as well as service treatment records, and 
both VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claim, and what the evidence in the claims file shows, 
or fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for bilateral 
hearing loss.  In pertinent part, it is contended that, during 
the Veteran's second period of active military service, he 
sustained a traumatic perforation of his right tympanic membrane, 
resulting in a chronic hearing loss in that ear.  It is further 
contended that, during that same second period of active military 
service, the Veteran was exposed to acoustic trauma resulting in 
hearing loss in both his right and left ears.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §38 U.S.C.A. 
§ 1110, 1131 (West 2002).  Service connection may also be granted 
for any disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24) 106, 1110, 1131 (West 2002).  
Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).

Establishing service connection generally requires medical, or in 
certain circumstances lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and an organic disease of 
the nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Pursuant to applicable law and regulation, every Veteran shall be 
taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).  Only such conditions as are recorded in 
examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b) (2009).

A preexisting injury or disease will be considered to have been 
aggravated during active military, naval or air service where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to rebut 
the presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This includes 
medical facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

After considering all the information and lay or medical evidence 
of record in the case with the respect to benefits under the laws 
administered by the Secretary, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the benefit of the 
doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

In the present case, service treatment records for the Veteran's 
first period of active military service, that is, the period of 
service from April 1969 to April 1973, failed to demonstrate the 
presence of chronic hearing loss.  Nor is it otherwise alleged.  
In point of fact, while at the time of a service entrance 
examination in April 1969, there was present a single, very 
slightly elevated threshold (30 dB) at 4,000 Hertz in the 
Veteran's left ear, as of the time of a service separation 
examination in April 1973, hearing for both the whispered and 
spoken voice was 15/15 bilaterally, which is to say, entirely 
within normal limits.  

The earliest clinical indication of the presence of arguably 
chronic hearing loss is revealed by a service medical examination 
dated in December 1993, more than 20 years following the 
Veteran's first period of active military service, at which time 
an audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels, as follows (AD=Right Ear); AS=Left 
Ear):




Hertz


500
1000
2000
3000
4000
6000
(AD) 25
20
35
30
30
35
(AS) 15
15
10
20
40
30

At the time of a subsequent service medical examination in 
January 2001, an audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels as follows:  




Hertz


500
1000
2000
3000
4000
6000
(AD) 30
25
40
55
50
60
(AS) 10
5
15
40
50
40

Pertinent evidence of record is to the effect that, in December 
2001, during his second period of active military service, the 
Veteran sustained a traumatic perforation to his right tympanic 
membrane.  At that time, it was noted that the Veteran had 
undergone a tympanoplasty in his right ear in 1980, followed by a 
fat graft in that same ear in 2000.  On physical examination, 
there was evidence of both pain and bleeding as well as decreased 
hearing.  Further examination revealed an approximate 40 percent 
perforation of the right tympanic membrane.  The clinical 
assessment was right tympanic membrane perforation, with possible 
conductive hearing loss, which was "unlikely to close 
spontaneously."  

On January 29, 2002, the Veteran underwent a right tympanoplasty 
for repair of a tympanic membrane perforation in his right ear.  
Just prior to that surgery, on January 28, 2002, an audiometric 
evaluation revealed pure tone air conduction threshold levels in 
decibels, as follows:  






Hertz






250
500
1000
2000
3000
4000
6000
8000
Right

45
45
45
50
60
55
75
80
Left

15
15
15
20
55
55
45
65

Speech discrimination ability was 100 percent in both the right 
and left ears.  An audiometric evaluation in mid April 2002, 
slightly more than two months following the Veteran's 
tympanoplasty, revealed pure tone air conduction threshold 
levels, in decibels as follows:  






Hertz






250
500
1000
2000
3000
4000
6000
8000
Right

40
40
40
55
75
80
95
90
Left

15
15
15
20
55
60
65
60

Speech discrimination ability was 100 percent for both the right 
and left ears.  Noted at the time of evaluation was that the 
Veteran was doing well following his right tympanoplasty, but 
that there had been little change in his hearing loss on pre and 
postoperative audiometric evaluations.  

Pertinent evidence of record is to the effect that, to the extent 
that the Veteran did, in fact, undergo a service separation 
examination during the months of August and September 2002, an 
audiometric evaluation was not part of that examination.

At the time of a VA audiometric examination in November 2002, 
shortly following the Veteran's discharge from his second period 
of active military service, the Veteran complained of diminished 
hearing bilaterally, which was somewhat more predominant in his 
right ear.  Also noted was that, while in the Navy, the Veteran 
had worked as a welder/pipefitter, and in the area of security.  
When questioned, the Veteran reported a history of military noise 
exposure to gunfire, during the course of which he apparently 
utilized hearing protection.  Additionally noted was a history of 
occupational noise exposure from heavy equipment and welding 
equipment.

Audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels, as follows:  




Hertz



500
1000
2000
3000
4000
Right
55
40
50
70
75
Left
       30
30
35
70
60

Speech discrimination ability was 88 percent in the Veteran's 
right ear, and 96 percent in the left ear.  The pertinent 
diagnosis noted was of a mild to moderately severe sensorineural 
hearing loss in the range from 500 to 2000 Hertz, falling to a 
severe sensorineural hearing loss in the range from 3000 to 4000 
Hertz in the right ear; and mild sensorineural hearing loss in 
the range from 500 to 2000 Hertz, falling to a moderately severe 
to severe sensorineural hearing loss in the range from 3000 to 
4000 Hertz in the left ear.

In correspondence following a VA fee-basis otologic examination 
in December 2003, it was noted that the Veteran had described 
decreased hearing and ringing in his right ear following medical 
assistance instrumentation to remove wax in November of 2001.  
Reportedly, prior to that time, the Veteran had undergone several 
ear procedures on the same side.  Among these was a 1980 ruptured 
eardrum which was subsequently repaired, as well as a fat graft 
myringoplasty in July of 2000.  In a similar attempt at repair, 
another physician had reportedly performed a tympanoplasty and 
possible ossicular reconstruction.  Currently, the Veteran 
described as much as a 40 percent hearing loss related to his 
initial injury or these procedures.  

On physical examination, there was no abnormality of the 
Veteran's external auricles or canals.  The tympanic membrane on 
the right was nonmobile with some scarring, and, following the 
removal of a small crust from the inferior portion of the canal 
and eardrum, a residual perforation was revealed measuring 
several millimeters and accounting for approximately 10 to 20 
percent of the surface area of the right eardrum.  At the time, 
the middle ear space was dry, and there was no evidence of any 
abnormality of the mastoids.

According to the physician, it was unclear how any of the 
Veteran's complaints might be related to previous or current "ear 
disease."  However, he did have a tympanic membrane perforation 
and described a hearing loss which might be related to his 
previous procedures.

At the time of a VA audiometric examination in December 2003, it 
was noted that the Veteran's medical records were available, and 
had been reviewed.  When questioned, the Veteran complained of 
decreased hearing acuity and a unilateral perforation which had 
reportedly occurred while on active duty in November 2001.  When 
further questioned, the Veteran reported noise exposure from 
metal work and gunfire during his active military service, but 
denied any occupational or recreational noise exposure.  
Audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels as follows:  



Hertz




500
1000
2000
3000
4000
Right
50
50
55
60
65
Left
15
15
25
50
50

Speech discrimination ability was 88 percent in the Veteran's 
right ear, and 92 percent in his left ear.  The pertinent 
diagnosis noted was of a moderate to severe mixed hearing loss at 
250 Hertz, with a moderate to profound sensorineural hearing loss 
in the range from 500 to 8000 Hertz in the right ear; and hearing 
within normal limits through 2000 Hertz, with a moderate to 
moderately severe sensorineural hearing loss in the range from 
3000 to 8000 Hertz in the left ear.  In the opinion of the 
examining audiologist, the Veteran's military file dated in early 
December 2001 documented an appointment in the emergency room for 
a punctured right tympanic membrane, which had reportedly 
occurred four days earlier during an attempted cerumen removal.  
Further noted was that a preseparation hearing evaluation 
conducted on January 28, 2002 revealed a moderate to severe 
conductive hearing loss in the right ear, with a postoperative 
hearing evaluation dated in mid April 2002 failing to yield 
significant change in the Veteran's hearing acuity.  Under the 
circumstances, it was the opinion of the examiner that it was 
more likely that the Veteran's surgical procedure did not 
adversely affect his existing hearing loss.

During the course of a private otologic evaluation in February 
2005, it was noted that the Veteran had suffered a traumatic 
perforation to his right tympanic membrane in 1980, following 
which he underwent a tympanoplasty.  Further noted was that, in 
the late 1990's, the Veteran had suffered an additional 
perforation, followed by surgery and the placement of a fat 
graft.  Following that operation, the Veteran's tympanic membrane 
reportedly healed, and his hearing returned to normal.  The 
Veteran was, however, later seen in 2001 following the traumatic 
perforation of his right eardrum during cerumen removal.  
Following that incident, the Veteran underwent an additional 
tympanoplasty "in February 2002."

An audiometric evaluation conducted as part of the otologic 
examination revealed pure tone air conduction threshold levels, 
in decibels, as follows:  







Hertz






250
500
1000
2000
3000
4000
6000
8000
Right

30
40
30
50
--
60
80
90
Left

15
15
10
20
60
55
55
75

Speech discrimination ability was 92 percent in the Veteran's 
right ear, and 88 percent in the left ear.  The pertinent 
diagnosis noted was of a normal, sloping to severe sensorineural 
hearing loss in the left ear, and mild, sloping to profound mixed 
hearing loss in the right ear..

At the time of a recent VA audiometric examination in December 
2008, it was noted that the Veteran's claims folder was 
available, and had been reviewed.  When questioned, the Veteran 
complained of a right tympanic membrane perforation, which had 
reportedly occurred in 2001 during the Veteran's period of active 
military service when a physician's assistant attempted to remove 
cerumen from his ear canal.  The Veteran reported exposure to 
gunfire, metal work noise, and diesel engines during his military 
service.  Further noted was that the Veteran had been employed as 
a civilian police officer, during the course of which he was 
exposed to gunfire.

Audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels as follows:  



Hertz




500
1000
2000
3000
4000
Right
50
50
60
75
80
Left
20
20
35
60
60

Speech discrimination ability was 90 percent in the Veteran's 
right ear, and 96 percent in his left ear.  The pertinent 
diagnosis noted was of a mixed hearing loss in the right ear, and 
a sensorineural hearing loss in the left ear.

According to the examiner, the Veteran's second period of active 
duty extended from September 2001 to September 2002.  While an 
opinion had been requested regarding whether the Veteran's 
preexisting bilateral hearing disability had increased in 
severity during his second period of active service, and if so, 
whether the cause of any increase was due to a natural 
progression or due to military service, according to the 
examiner, he was unable to provide that opinion without resort to 
mere speculation.  That was the case because a hearing evaluation 
had not been completed in September of 2001, with the result that 
the Veteran's hearing sensitivity just prior to his second period 
of active duty was unknown.  Noted at the time was that hearing 
evaluations had been completed in January and April of 2002, both 
of which showed similar results.  Moreover, those results 
indicated that the Veteran's hearing sensitivity did not change 
significantly between January and April of 2002.  However, since 
the Veteran's hearing sensitivity just prior to his reenlistment 
and just prior to discharge was unknown, it could not be 
determined whether the Veteran's hearing sensitivity changed from 
September of 2001 to September of 2002 "without resorting to 
speculation."  

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores utilizing the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

In the case at hand, it is clear that, prior to the Veteran's 
second period of active military service beginning in September 
2001, he exhibited at least some degree of hearing loss in both 
ears.  What is unclear is whether, during that second period of 
active military service, the Veteran's preexisting hearing loss 
underwent a permanent increase in severity beyond natural 
progress sufficient to justify a grant of service connection.   

In that regard, the Board acknowledges the December 2003 
statement of a VA audiologist that there was very little 
difference between the Veteran's hearing prior and subsequent to 
his tympanoplasty in late January 2002.  However, the fact that 
the Veteran's tympanoplasty did not adversely affect his existing 
hearing does not address the question of whether the hearing loss 
noted prior (and subsequent to) the Veteran's surgery represented 
an increase in severity over that present at the time of his 
entry upon his second period of active military service.  While a 
VA audiologist in December 2008 offered her opinion that, given 
the absence of an entrance and separation examination for the 
Veteran's period of active military service, that question could 
not be answered without resort to speculation, the clear weight 
of the evidence is to the effect that the bilateral hearing loss 
present in January 2001, some eight months prior to the Veteran's 
entry upon his second period of active military service, had 
increased in severity by the time of his preoperative audiogram 
in late January 2002.  Moreover, additional audiometric evidence 
of record is to the effect that the Veteran's bilateral hearing 
loss has remained stable, or, at least in some instances, 
increased in severity.  

Under the circumstances, and with the resolution of all 
reasonable doubt in the Veteran's favor, the Board is of the 
opinion that the Veteran's bilateral hearing loss, which clearly 
preexisted his second period of active military service, 
underwent a clinically-identifiable permanent increase in 
severity beyond natural progress during that second period of 
active military service.  Accordingly, service connection for 
bilateral hearing loss is in order.


ORDER

Service connection for bilateral hearing loss is granted.




	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


